—In an action to recover on a labor and material bond underwritten by a surety, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Dolan, J.), dated May 18, 2001, which granted the defendant’s motion for summary judgment dismissing the complaint and to impose a sanction against the plaintiff, and denied its cross motion for summary judgment.
*503Ordered that the order is affirmed, with costs.
The doctrine of res judicata bars the plaintiff from raising the argument that the applicable statute of limitations was tolled by the operation of CPLR 204 since this could have been raised in the prior proceeding between the parties. In any event, under the circumstances of this case, it was not tolled pursuant to CPLR 204 (see Windsor Metal Fabrications v General Acc. Ins. Co. of Am., 94 NY2d 124; Matter of New York State Dormitory Auth. v Board of Trustees, 239 AD2d 501).
The plaintiff’s remaining contention is without merit. Florio, J.P., Smith, Friedmann and H. Miller, JJ., concur.